Investor Presentation The Combination of SP Acquisition Holdings, Inc. &Frontier Financial Corporation This presentation contains forward-looking statements with respect to the financial condition, results ofoperations, plans, objectives, future performance, and business of the combined entity following theconsummation of the Merger. These statements are preceded by, followed by, or include the words “believes,”“expects,” “anticipates,” or “estimates,” or similar expressions. Many possible events or factors could affect thefuture financial results and performance of the combined entity following the Merger.
